EXHIBIT 99 DIME COMMUNITY BANCSHARES REPORTS EARNINGS FOR THE QUARTER ENDED MARCH 31, Core Diluted EPS of $0.17; Core Deposits Up 10% Brooklyn, NY – April 29, 2009 - Dime Community Bancshares, Inc. (Nasdaq: DCOM) (the "Company"), the parent company of The Dime Savings Bank of Williamsburgh ("Dime"), today reported consolidated net income of $2.9 million, or 9 cents per diluted share, for the quarter ended March 31, 2009, compared to $5.3 million, or 16 cents per diluted share, for the quarter ended December 31, 2008 and $6.0 million, or 18 cents per diluted share, for the quarter ended March 31, There were two variances which caused reported earnings to deviate from last quarter’s discussion of the outlook: Other-than-temporary impairment (“OTTI”) charges and augmented loan loss provisioning and credit costs.During the quarter, the Company booked an OTTI charge related to three pooled bank trust preferred securities downgraded by rating agencies.This resulted in a pre-tax charge of $2.0 million. Additionally, the Company booked a pre-tax $3.1 million OTTI charge related to five equity mutual funds with a cost basis of $6.6 million.These equity funds were initially established as a long-term investment, but due to the significant deterioration in the valuation of U. S. and international equity markets, as well as the extended duration of this decline, an OTTI charge was recognized.Lastly, the Company’s quarter-end evaluation of the adequacy of the loan loss reserve and periodic credit costs resulted in a total quarterly pre-tax charge of $4.1 million, compared to a pre-tax $2.0 million charge included in last quarter’s earnings outlook.On an earnings per share basis, the variance of 12 cents is comprised of 8 cents for OTTI charges and 4 cents for credit costs exceeding those previously forecasted.Excluding these variances, earnings per share would have been 21 cents for the quarter ended March 31, 2009, in line with the range in the outlook of 20 to 22 cents. Vincent F. Palagiano, Chairman and CEO of the Company stated, "OTTI and credit costs resulted in earnings per share falling below the range provided in the outlook section of our prior earnings release.Nevertheless, net interest income rose, non-performing loan levels remained among the lowest, both nationally and regionally, the quarterly common stock dividend was maintained at its existing level, and the Company still maintained its tangible capital ratio from the prior quarter-end."Significantly, non-performing loans represented only 40 basis points of total loans at March 31, 2009. Mr.
